Citation Nr: 1760601	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-42 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2004 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's anxiety disorder is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

In a July 2011 VA examination, the Veteran reported he was emotionally provoked by witnessing the injuries and deaths of fellow soldiers and insurgents.  He particular mentioned one incident in which he witnessed a fellow soldier being propelled from a truck that ran off the road, causing serious facial injuries to that soldier, as well as another incident involving a motor vehicle incident that resulted in an Iraqi child hanging out of the window of the vehicle, seemingly lifeless.  See July 2011 VA examination. The Veteran indicated that this latter incident is particularly one that tends to linger strongly in his memories.  Id.

The VA examiner opined that although the Veteran did not meet the full criteria for PTSD, he presented with clinical features that are just as likely as not, due to the identified military stressors and are diagnosed as an anxiety disorder.  In an August 2011 e-mail correspondence, the VA examiner provided additional clarity on his July 2011 opinion and explained that the experiences the Veteran reported during his deployment to Iraq were consistent with the place and type of the Veteran's service, and was associated with a "fear of hostile military or terrorist activity."

The Board finds that this VA examiner's opinion is the most probative evidence of record, which is dipositive of the issue.  The VA opinion is supported by a clear explanation that was based on his review of the Veteran's file and the Veteran's credible lay statements.  As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is application.  Accordingly, service connection for an anxiety disorder is warranted.


ORDER

Service connection for an anxiety disorder is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


